 


109 HR 1194 IH: Safety for Americans from Nuclear Weapons Testing Act
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1194 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Matheson (for himself, Ms. Berkley, and Mr. Spratt) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Energy and Commerce and Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To protect public health and safety, should the testing of nuclear weapons by the United States be resumed. 
 
 
1.Short titleThis Act may be cited as the Safety for Americans from Nuclear Weapons Testing Act. 
2.FindingsCongress finds the following: 
(1)From 1951 until 1992, the United States conducted over 900 nuclear weapons tests at the Nevada Test Site. 
(2)Of those tests, 100 exploded above ground and approximately one-fourth of those were bigger than the bomb dropped on Hiroshima, Japan. 
(3)The remaining 804 tests were detonated underground, yet many of these tests also released significant amounts of radioactive fallout into the atmosphere. The Shot Baneberry, detonated in 1970, was buried 900 feet below ground but radioactive debris erupted 10,000 feet into the air. 
(4)Public health researchers studied the implications of radiation fallout and weapons testing in 1961 and discovered significant negative health effects. 
(5)These research findings were not released until 1979. In the meantime, American citizens were never warned about the likelihood of contamination in areas downwind of the blasts nor were they alerted to adverse health effects associated with radiation exposure. 
(6)During the 1980s, public pressure forced the Federal Government to address surprisingly high rates of cancer and other illnesses among people exposed to radioactive fallout, commonly known as downwinders, which led to the passage of the Radiation Exposure Compensation Act in 1990. 
(7)To date, only one comprehensive radiation exposure study of an isotope, iodine-131, has been conducted and released. Iodine-131 is only one of more than 150 radionuclides released by the tests to which the American people were exposed. 
(8)This same radioactive fallout study, conducted by the National Cancer Institute, shows that exposure was not limited to residents of Nevada and Utah. Extensive radiation exposure has been documented in all of the contiguous 48 States, with some counties in the Midwest and the eastern United States receiving more fallout than some areas directly downwind of the Nevada Test Site. 
(9)The United States has engaged in a moratorium on nuclear weapons testing since 1992. However, the United States might in the future decide to resume nuclear weapons testing. 
(10)Before any resumption of nuclear weapons testing, the American public deserves much greater accountability from the Federal Government with respect to the health and safety aspects of nuclear weapons testing. 
(11)Therefore, the Federal Government must ensure public safety in the event of future nuclear weapons tests through a thorough analysis of the environmental effects of testing, public notification, comprehensive and independent test monitoring, and extensive health research efforts. 
3.Treatment under National Environmental Policy Act of 1969 of actions relating to nuclear weapons tests 
(a)In generalEach of the actions described in subsection (b) by a Federal agency is deemed to be a major Federal action significantly affecting the quality of the human environment for which a separate detailed environmental impact statement is required under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332). 
(b)Actions describedThe actions referred to in subsection (a) are the following: 
(1)Any action having as a purpose the resumption of nuclear weapon or nuclear explosive device tests at the Nevada Test Site. 
(2)Use of a location other than the Nevada Test Site for testing of a nuclear weapon or nuclear explosive device. 
(c)Included information 
(1)In generalThe head of a Federal agency shall include in the environmental impact statement prepared for an action described in subsection (b) a detailed description of— 
(A)the possibility of radiation containment failure as a result of the action and the effects of such containment failure; and 
(B)possible long term effects on the water table from underground radiation leakage resulting from the action. 
(2)Information for categories of weaponsIn the case of an action described in subsection (b) that is expected to result in the testing of more than one nuclear weapon or nuclear explosive device, the description required under paragraph (1) shall be included, separately, with respect to each of the following 3 classes of weapons and devices that might be the subject of such tests: 
(A)Weapons and devices having a yield of less than 15 kilotons. 
(B)Weapons and devices having a yield of not less than 15 kilotons and not greater than 50 kilotons. 
(C)Weapons and devices having a yield greater than 50 kilotons. 
(d)Availability of statementsThe head of a Federal agency that carries out an action described in subsection (b)— 
(1)shall make publicly available the detailed statement required for the action under section 102(2)(C) of the National Environmental Policy Act of 1969, notwithstanding the existence of a classified annex for the statement; and 
(2)shall submit to the Congress each classified annex to such a statement. 
(e)Existing statements not sufficientAny statement prepared before the date of the enactment of this Act shall not be treated as the statement required by section 102(2)(C) of the National Environmental Policy Act of 1969 with respect to an action described in subsection (b). 
4.Congressional authorization required for resumption of nuclear weapons testingThe United States may not resume testing of nuclear weapons or any other nuclear explosive devices unless authorized by a law enacted after the date of the enactment of this Act. 
5.Public notice requirements 
(a)Advance public notice of each test 
(1)In generalThe United States may not carry out a test of a nuclear weapon or any other nuclear explosive device unless, for each such test, the President first provides, not less than 7 days before the date of the test, public notice of each of the following: 
(A)The fact that such a test is to be carried out. 
(B)The date and approximate time of the test. 
(C)The location of the test, including specific longitude and latitude. 
(2)RevisionsTo the extent any information provided pursuant to paragraph (1) changes, the President shall promptly provide public notice of the changes and of any other information necessary to comply with paragraph (1). 
(b)Prompt notice of each release of radiation beyond NTSWhenever a test of a nuclear weapon by the United States results in a release of radiation beyond the boundaries of the Nevada Test Site, the President shall promptly provide public notice of each of the following: 
(1)The actual date, time, and location of the test. 
(2)The fact that such a test has resulted in such a release. 
(3)The nature and extent of the release. 
(c)Rule of constructionThe requirements of subsections (a) and (b) shall apply notwithstanding any provision of law that would otherwise require or permit the information to not be made public. 
(d)Public meeting requirementAfter an underground nuclear test is conducted, the Secretary of Energy shall hold a public meeting in southern Utah to discuss the details of the test, including the nature and extent of any release of radiation as a result of the test. 
6.Study on Safety and health of citizens in the vicinity of the Nevada Test Site Not later than one year after the date of the enactment of this Act, the National Academy of Sciences shall, for purposes of obtaining an independent analysis of the safety, health, and environmental issues related to underground nuclear testing and ensuring the safety and health of citizens who live near the Nevada Test Site, complete a study on the safety, health, and environmental measures that the National Nuclear Security Administration has taken with respect to underground nuclear testing. The study shall also recommend additional measures that might be taken, if required, to ensure the safety and health of such citizens. 
7.Nevada Test Site Citizens Review Board 
(a)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Energy shall establish a Nevada Test Site Citizens Review Board (hereafter in this section referred to as the Board) to address environmental, health, and safety issues related to nuclear testing at the Nevada Test Site. 
(b)Membership 
(1)In generalThe Board shall be composed of nine members appointed by the Secretary of Energy, of whom— 
(A)three members shall be citizens of Nevada, of whom— 
(i)one shall be a State official with expertise in the fields of environmental safety, health, or air quality; and 
(ii)two shall be community representatives; 
(B)three members shall be citizens of Arizona, of whom— 
(i)one shall be a State official with expertise in the fields of environmental safety, health, or air quality; and 
(ii) two shall be community representatives; and 
(C)three members shall be citizens of Utah, of whom— 
(i)one shall be a State official with expertise in the fields of environmental safety, health, or air quality; and 
(ii)two shall be community representatives. 
(2)Recommendations for appointments 
(A)NevadaThe members of the Board appointed under paragraph (1)(A) shall be appointed from among any individuals that are recommended for such appointment by the chief executive officer of the State of Nevada. 
(B)ArizonaThe members of the Board appointed under paragraph (1)(B) shall be appointed from among any individuals that are recommended for such appointment by the chief executive officer of the State of Arizona. 
(C)UtahThe members of the Board appointed under paragraph (1)(C) shall be appointed from among any individuals that are recommended for such appointment by the chief executive officer of the State of Utah pursuant to such recommendations as have been made jointly by the Five County Association of Governments and the Six County Association of Governments, Utah. 
(c)Meetings 
(1)In generalThe Board shall meet annually, together with the Nevada Test Site Office Manager, to discuss environmental, health, and safety issues at the Nevada Test Site. 
(2)Review of proposed nuclear testsThe Board shall meet not later than 180 days prior to any proposed nuclear test at the Nevada Test Site to discuss environmental, health, and safety issues related to such proposed test. 
8.Grant program for independent radiation monitoring 
(a)Grants authorizedFrom amounts made available to carry out this section, the Secretary of Homeland Security, acting through the Office for Domestic Preparedness, shall carry out a program under which the Secretary makes grants to institutions of higher education for use by those institutions only to acquire radiation detection equipment and sensors and, for a period of 10 years thereafter, to maintain and operate such equipment and sensors. 
(b)PreferenceIn making grants under this section, the Secretary shall give preference to institutions in those States that received high levels of fallout from nuclear weapons tests, as determined by data collected by the National Cancer Institute. 
(c)ConditionsAs a condition of receiving a grant, the institution shall, whenever the United States carries out a test of a nuclear weapon or other nuclear explosive device during the period referred to in subsection (a)— 
(1)use the equipment and sensors to carry out monitoring to determine the nature and amount of any radiation from the test that reaches such sensors; and 
(2)ensure that all information on radiation obtained through monitoring under paragraph (1) is made available to the public. 
9.Monitoring of releases of radiation into the atmosphere 
(a)Monitoring by DOE and EPAWhenever the United States carries out a test of a nuclear weapon or other nuclear explosive device, monitoring to determine the nature and extent of any radiation released into the atmosphere shall be carried out by— 
(1)the Secretary of Energy, using— 
(A)all available monitoring systems of the Department of Energy located on or off the test site; and 
(B)any other complementary monitoring system located off the test site that is made available to the Secretary by the head of any other element of the Federal Government; and 
(2)the Administrator of the Environmental Protection Agency, using one or more monitoring systems and in consultation with the head of any other element of the Federal Government with a monitoring system located off the test site. 
(b)DOE assessment of containmentFor each test, the Secretary of Energy shall assess and evaluate the containment of radiation, both before and after the test. 
(c)Monitoring stationsThe Secretary of Energy shall ensure that, not later than one year after the date of the enactment of this Act, there shall be at least one monitoring station that is established and operational in each county of the State of Utah that has requested such a monitoring station as of that date. 
(d)EPA monitoring 
(1)In generalThe monitoring under subsection (a)(2) by the Administrator of the Environmental Protection Agency shall use a combination of temporary ground sensors, permanent ground sensors, and airborne sensors. 
(2)Real-time monitoring requiredAny sensors required by paragraph (1) that operate by gathering air particulates shall have real-time monitoring capabilities. 
(3)PlacementThe Administrator of the Environmental Protection Agency shall determine the locations for the sensors required by paragraph (1) in consultation with the Administrator of the National Oceanic and Atmospheric Administration, the head of any other element of the Federal Government with a suitable monitoring system located off the test site, and the head of any other element of the Federal Government that the Administrator of the Environmental Protection Agency considers appropriate. The determinations shall be based on proximity to major agricultural zones, population centers, public water resources, and areas with high levels of fallout from previous tests. 
(e)Public notice of monitoring dataThe Secretary and the Administrator of the Environmental Protection Agency each shall ensure that all information on radiation obtained through monitoring under subsection (a) is made available to the public on the Internet as soon as available, and in any event not more than 24 hours after such information is collected. 
(f)Finding of releaseIf, in monitoring any such test, the head of any element of the Federal Government determines that a release of radiation beyond the boundaries of the NTS has occurred— 
(1)the Administrator of the Environmental Protection Agency shall immediately submit a report to Congress providing notice of that determination; 
(2)the United States shall stop all testing of all nuclear weapons or other nuclear explosive devices, except as otherwise provided in an Act enacted after the date of the test; and 
(3)the Attorney General shall carry out a program, substantially similar to the program under section 4 of the Radiation Exposure Compensation Act (42 U.S.C. 2210 note), under which compensation is provided to individuals adversely affected by that release of radiation. 
10.Establishment of the Center for the Study of Radiation and Human Health 
(a)EstablishmentFrom amounts made available to carry out this section, the Director of the National Institutes of Health shall make a grant to a university or a consortium of universities located in the intermountain west region of the United States to establish, maintain, and operate a center described in subsection (b), to be known as the National Center for the Study of Radiation and Human Health. 
(b)ActivitiesThe activities of the National Center for the Study of Radiation and Human Health shall include the following: 
(1)Awarding grants to institutions of higher education for research on the relationship between radiation and human health, including any health effects or illness related to exposure to particular radioactive isotopes. 
(2)Studying the relationship between radiation and human health, including fallout data collection. 
(3)Coordinating efforts relating to research on radiation and human health. 
(4)Collecting, maintaining, and making available to the public by means of the Internet an archive of fallout data and human health effects data. 
(c)ReportThe National Center for the Study of Radiation and Human Health shall submit to Congress, and make available to the public, an annual report on the activities of the Center. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
11.Study of individuals exposed to nuclear weapons testsNot later than 3 years after the date of the enactment of this Act, the Secretary of Health and Human Services, acting through the Director of the National Cancer Institute, shall— 
(1)complete a study to estimate the dose of all radionuclides received by the United States population as a result of exposure to nuclear weapons tests conducted in the United States; 
(2)disaggregate the results of such study by organ, by radionuclide, and by demographic variables; 
(3)submit a report to Congress on the results of such study; and 
(4)make such results publicly available. 
 
